Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Applicant’s Information Disclosure Statement, filed Oct. 6, 2020 is acknowledged and has been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Butts (US 9,751,399). 
Certain limitations mentioned in this statement of rejection may be directed to the elements in Butts which meet portions of claim 2. 
Butts teaches a vehicle comprising a plurality of fuel tanks (12, 12A), in which fuel is stored, a fuel consuming unit (“truck engine” see col. 2, lines 49-51) which is connected to the fuel tanks and configured to consume the fuel, the fuel tanks arranged such that a longitudinal direction of the fuel tanks extends along a height direction of the vehicle, the arrangement including a tractor head (200) including a chassis on which the fuel tanks are mounted (“frame rails” and “support bar”, see, e.g., figures 22D, 22E) a vehicle cabin (“tractor cab”) in which an occupant would expectedly ride; and a connected portion (rear of tractor head portion, frame rail portions extending below the trailer proximate the king pin 110 at center of turning interference circle 103) rearward of the cabin and at a lateral center of the chassis; a trailer (100) including a connecting portion (king pin 110) rearward of a front end of the trailer and connected to the tractor head, while being turnable about the connecting portion (exemplary turning conditions in, e.g., figures 22F, 22H, 23C-23F), the tanks being arranged between the turning region and the cabin. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Butts (cited above). The reference to Butts is discussed above. While teaching a tractor portion having a cabin section, the reference does not expressly teach that an occupant rides in the cabin section. To the extent that it is notoriously old and well known for an occupant such as a driver, operator or passenger to be positioned in a vehicle cabin (e.g., to control the vehicle and/or to be transported by the vehicle), it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the cabin as expressly accommodating an occupant for the purpose of allowing an operator to control the vehicle and/or a passenger to be transported by the vehicle. 

Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Weijenborg et al. (WO 2021/075970: a WIPO publication designating the US, published 4/22/2021, filed 10/19/2020, with priority to 10/18/2019, resultantly effectively filed 10/18/2019). 
Certain limitations mentioned in this statement of rejection may be directed to the elements in Weijenborg et al. which meet portions of claims 2-6. 
Weijenborg et al. teach a vehicle having a plurality of fuel tanks (3, 3’, 3”, 14) in which fuel is stored, the fuel taught to be intended for powering the vehicle (p. 5, lines 11-14), the fuel tanks arranged such that a longitudinal direction of the tanks extends along a height direction of the vehicle, the vehicle having [claim 2] a tractor head (1) and chassis portions (frame portions illustrated but not referenced in figure 7A, 7B) on which the fuel tanks are mounted, a vehicle cabin (2) for housing an occupant, a connected portion (9) provided at a position rearward of the cabin for engaging a mating portion of the trailer (10) the trailer expectedly including a mating connecting portion (not illustrated, located at the center of turning radius 7 rearwardly from the front of the trailer, see, e.g., figure 2A) to engage the connected portion, the trailer turnable about the centers of the connected and connecting portions, the fuel tanks located between the vehicle cabin (rear of 6) and the turning circle (front of 7) of the trailer; [claim 3] the fuel tanks being ‘spherocylindrical’ (having a cylindrical longitudinal body oriented in a vertical direction, and a semi-spherical end section), the circular cross section of the longitudinal body defining a center axis, the fuel tanks defining a plurality of rows (figures 7A, 7B) each having tanks arranged side-by-side in a lateral direction, the tank rows being arranged side-by-side in a longitudinal direction, the tank rows including a front row and a rear row, wherein the rows of tanks including the rear-most row are arranged at positions obliquely rearward of and adjoining a tank in the next-forward-most row; [claim 4] the rear tank row including a tank arranged in a position obliquely 
    PNG
    media_image1.png
    469
    376
    media_image1.png
    Greyscale
rearward of and adjoining two more forward adjacent tanks; [claim 5] the rear end tank row located in a rearmost position of the rows, there being tanks at the row ends, and a space with no fuel tank interposed between the two tanks (e.g., space with annotation “A”, excerpted from figure 7B); [claim 6] the tanks constituting two or more tanks, arranged at positions facing the turning region, and when viewed in the height direction of the vehicle, end portions of the fuel tanks (i.e., the top or bottom of a respective tank, radially at a center of the circular cross section) arranged at the positions facing the turning region are located such that an end portion located closer to a center in the width direction of the vehicle is located closer to a front of the vehicle, the end portions being portions closest to the turning region in the respective fuel tanks; [claim 7] the tanks being arranged in plural rows such that, when viewed in the width direction of the vehicle, the fuel tanks that are adjacent to each other in the front-rear direction of the vehicle partially overlap each other, and when viewed in the front-rear direction of the vehicle, the fuel tanks that are adjacent to each other in the width direction of the vehicle partially overlap each other (see fig. 7A, 7B); 
As regards claim 1, the reference to Weijenborg et al., while teaching fuel tanks and implying the use of the fuel to power the vehicle, does not expressly mention connection between the tanks and a fuel consuming unit which powers the vehicle. Initially, it is understood that a vehicle power source and operative connection between the fuel tanks and power source is provided, otherwise the vehicle would not be capable of functioning. Alternatively, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide a connection between the fuel tanks and a consuming unit which powers the vehicle for motion such as a fuel cell or engine, for the purpose of ensuring that the power source is actually provided with an operative fuel supply, in order for the vehicle to operate. 

Claim(s) 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Weijenborg et al. (cited above). The reference to Weijenborg et al. is discussed above and the limitations found in claims 2-6 which are already initially found in Weijenborg et al. are mentioned in that statement. 
As regards claim 2: The reference to Weijenborg et al., while expressly identifying the fifth wheel (9) which corresponds to the connected portion on the tractor, lacks an express teaching of the trailer connecting portion (i.e., the functional equivalent to the king pin). To the extent that it would be necessary to provide the trailer portion with a mating connector to ensure that it is pulled by the tractor portion, a connecting portion would be expected. Further, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the trailer with an explicit connecting portion (e.g., such as a notoriously commonly used king pin) to engage with the connected portion on the tractor, in order to ensure that the tractor can pull the trailer portion of the vehicle.
As regards claims 3-5: the reference to Weijenborg et al., while teaching the tanks as provided in at least a front row and a rear row, does not expressly teach that the front row and rear row are adjacent each other in a front-rear direction of the vehicle (i.e. that there is only a front row and a rear row). In that Weijenborg et al. initially teach a number of configurations with varying numbers of tanks and rows, to adjust the number of rows such that there is (only) a front row and rear row, with the result that the front and rear rows are adjacent each other, would be understood to constitute a routine change in the number of tanks, and it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the tanks as being present in a front row and a rear row, with the rows adjacent each other, for the purpose of reducing the number of rows of tanks in order to accommodate one of: reducing the overall vehicle length to accommodate tighter quarters and improve maneuverability or reducing the longitudinal footprint of the tanks to allow for a longer trailer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Price and Broker et al. teach long known vehicle structures with at least one upstanding fuel tank; Yoshida et al. teach a known vehicle power system using Hydrogen fuel held in pressure tanks; Pursifull teaches a known vehicle power system using CNG fuel held in pressure tanks; Gibb et al. teach a tractor structure having vertically oriented fuel tanks.
Any inquiry specifically concerning this communication or earlier communications from the examiner should be directed to F. Vanaman whose telephone number is 571-272-6701. 
In the event that the examiner cannot be reached, the examiner’s supervisor, Paul Dickson, may be reached at (571) 272-7742.
Any inquiries of a general nature or relating to the status of this application may be made through either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	A response to this action should be mailed to:
		Mail Stop ______
		Commissioner for Patents
		P. O. Box 1450
		Alexandria, VA 22313-1450, 
	Or faxed to:
PTO Central Fax: 571-273-8300

								F. VANAMAN
								Primary Examiner
								Art Unit 3616
	
								/FRANK B VANAMAN/                                                                                      Primary Examiner, Art Unit 3616